Title: From Abigail Smith Adams to John Quincy Adams, 27 February 1807
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy Febry 27 1807

I fully designd writing to you so that my Letter should have reachd you at Washington, but ten days of very severe sickness has prevented me from holding a pen, and now I do it against many expostulations. I duly received your two kind Letters, and thank you for them. Mrs Adams Caroline and the two Boys made me a very pleasent visit of a fortnight. I enjoyd their society in my  usual health, but a day or two after their return to Town, I was most seriously taken very sick with a kind of Influenza very prevalent at this time, which brought on a racking cough and all my old Rheumatic complaints. So here I am fastned to one chamber, and Nancy to the other with a Broken Breast; but hope lives eternal and we both hope soon to be better. my present intention in writing, was not to give you this history which might well have been spared, but to express to you my extreem anxiety respecting your sister, and to request you to converse freely and fully with her, and to prevail with her to break up Housekeeping as I have written to her, and come and spend the Summer with us. with her Children. she has written a Letter to your Father, which from the best motives and intentions I did not give him, but requested her to write an other
I could say many things to you which would not be proper to write, and your own mind will furnish you with some of them—there are delicacies to be observed towards those who are in distress which every person you know do does not feel I need not add any thing further—your family were all well yesterday.
I am my dear son your / affectionate Mother
Abigail Adams